UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2013 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File Number: 001-35824 Professional Diversity Network, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 83-0374250 (I.R.S. Employer Identification No.) 801 W. Adams Street, Suite 600, Chicago, Illinois60607 (address of principal executive offices) (Zip Code) Telephone: (312) 614-0950 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed, since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large-accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non−accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox There were 6,317,227 shares outstanding of the registrant’s common stock as of May 13, 2013. PROFESSIONAL DIVERSITY NETWORK, INC. FORM 10-Q FOR THE THREE MONTHS ENDED MARCH 31, 2013 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Balance Sheets as of March 31, 2013 and December 31, 2012 1 Condensed Statements of Comprehensive (Loss) Income for the Three Months Ended March 31, 2013 and 2012 2 Condensed Statements of Stockholder’s Equity for the Three Months Ended March 31, 2013 3 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 4 Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosure 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 PART I ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) Professional Diversity Network, Inc. CONDENSED BALANCE SHEETS (Unaudited) March 31, December 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable Marketable securities, at fair value Prepaid expense Total Current Assets Property and equipment, net Security deposits Deferred offering costs - initial public offering - Developed technology, net Goodwill Trade name Total assets $ $ Current Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Warrantliability Total current liabilities Notes payable - members, net of original issue discount of $0 and $138,256 as of March 31, 2013 and December 31, 2012, respectively - Deferred tax liability - Total liabilities Commitments and contingencies Stockholders’ Equity Common stock $0.01 par value, 25,000,000 shares authorized, 6,318,227 and 3,487,847 shares issued and outstanding, as of March 31, 2013 and December 31, 2012 Additional paid-in capital Accumulated Deficit ) - Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 Professional Diversity Network, Inc. CONDENSED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) For the Three Months Ended March 31, Revenues Recruitment services $ $ Consumer advertising and marketing solutions revenue Total revenues Costs and expenses: Cost of services Sales and marketing General and administrative Depreciation and amortization Gain on sale of property and equipment ) - Total costs and expenses (Loss) income from operations ) Other income (expense) Interest expense ) ) Interest and other income Other expense, net ) ) Change in fair value ofwarrant liability (Loss) income before income taxes ) Income tax expense - Net (loss)income $ ) $ Other comprehensive income: Net (loss) income $ ) $ Unrealized gains on marketable securities Comprehensive (loss) income $ ) $ Net (Loss) Income per Common Share Basic and diluted $ ) $ Shares used in computing pro forma net (loss) income per common share: Basic and diluted Pro-forma computation related to conversion to a C corporation upon completion of initial public offering Historical pre-tax net (loss) income before taxes $ ) $ Pro-forma income tax provision ) Pro-forma net (loss) income $ ) Pro-forma (loss) earnings per share - basic and diluted Weighted average number of shares outstanding Unaudited Pro-Forma (Loss) earnings per share $ ) $ The accompanying notes are an integral part of these unaudited financial statements. 2 Professional Diversity Network, Inc. CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Shares Par Value Additional Paid In Capital Accumulated Deficit Accumulatedother comprehensive income (loss) Total Stockholders’ Equity Balance at December31, 2012 $ Conversion of debt to equity Net proceeds from initial public offering 17,739,952 Unrealized holding gain on marketable securities Distributions to members ) ) Net loss $ ) ) Balance at March31, 2013 6,318,227 $ $ $ ) $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Professional Diversity Network, Inc. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization expense Deferred tax expense - Change in fair value ofwarrant liability ) - Realized loss on sale of investments, net - Gain on sale of property and equipment ) - Interest added to notes payable Accretion of interest on notes payable Changes in operating assets and liabilities: Accounts receivable Accounts payable ) Accrued expenses ) Prepaid expenses ) - Deferred income - ) Net cash provided by operating activities Cash flows from investing activities: Costs incurred to develop technology ) ) Sale of property and equipment - Purchases of property and equipment ) - Net cash used in investing activities ) ) Cash flows from financing activities: Distributions to members ) ) Proceeds from IPO, net of offering costs - Repayments of notes payable ) Deferred IPO costs ) ) Net cash provided by (used in) financing activities ) Netincrease (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures of other cash flow information: Cash paid for income taxes $
